MARSHALL, C. J.
1. On trial upon an indictment for obtaining money by false pretenses under Section 13104, General Code, proof that the money so obtained was paid to the accused by check does not constitute a variance.
2. An intent to defraud is an essential element of the crime of obtaining property by false pretenses as defined in Section 13104, General Code, and such intent to defraud must be alleged in the indictment. It is ’sufficient, however, to allege the intent to defraud in connection with the allegation of making false pretenses, and where the indictment alleges that the property was obtained by means of such false pretense it is not necessary to repeat the allegation of fraudulent intent in connection with the allegation of unlawfully obtaining the property.
(State vs Mutchler, 87 Ohio Street, 268, overruled.)
Judgment reversed.
Jones, Matthias, Day, Allen and Kinkade, JJ., concur.